         Case 3:20-cv-00345-APG-WGC Document 13 Filed 07/23/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 William Witter,                                    Case No. 3:20-cv-345-APG-WGC

 4                       Petitioner,
          v.                                          ORDER
 5 William Gittere, et al.,
                                                      (ECF No. 12)
 6                       Respondents.

 7

 8

 9         The petitioner’s motion for extension (ECF No. 12) is GRANTED. The response to the

10 Order to Show Cause is due August 24, 2020. No further extensions will be granted absent

11 extraordinary circumstances.

12         Dated: July 23, 2020.
                                                     ________________________________
13                                                   ANDREW P. GORDON
                                                     UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
